Exhibit 10.4

VOTING AND LOCK-UP AGREEMENT

This VOTING AND LOCK-UP AGREEMENT (this “Agreement”) dated as of October 16,
2006 among PRIME BIOSOLUTIONS, LLC, a Delaware limited liability company
(the ”Company”), EMERGE INTERACTIVE, INC., a Delaware corporation (“eMerge”) and
THE BIEGERT FAMILY IRREVOCABLE TRUST, as a stockholder of eMerge
(the ”Stockholder”).

RECITALS

The Stockholder “beneficially owns” (as such term is defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of Common Stock, $0.01 par value per
share, of eMerge (the ”Stock”) set forth opposite the Stockholder’s name on
Schedule A hereto (such shares of Stock, together with all other shares of
capital stock of the Company acquired by the Stockholder after the date hereof
and during the term of this Agreement, being collectively referred to herein as
the “Subject Shares”).

Concurrently with the execution and delivery of this Agreement, eMerge Merger
Sub, LLC., a Delaware limited liability company which is wholly owned by eMerge
(“Merger Sub”), eMerge, the Company and Prime Bioshield, LLC, a Nebraska limited
liability company which is the sole owner of the Company (“Shield”) are entering
into an Agreement and Plan of Merger (the “Merger Agreement”) providing for the
merger of the Company with and into Merger Sub, with Merger Sub surviving the
Merger (the “Merger”) upon the terms and subject to the conditions set forth
therein.

As a condition to entering into the Merger Agreement, the Company and Shield
required that the Stockholder enter into this Agreement, and the Stockholder
desires to enter into this Agreement to induce the Company and Shield to enter
into the Merger Agreement.

The Board of Directors of eMerge has taken all actions so that the restrictions
contained in the Company’s certificate of incorporation and the Delaware General
Corporation Law (the ”DGCL”) applicable to a “business combination” will not
apply to the execution, delivery or performance of this Agreement or the Merger
Agreement, or to the consummation of the Merger, this Agreement and the Merger
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1



--------------------------------------------------------------------------------

1. Representations and Warranties of the Stockholder.

The Stockholder represents and warrants to the other parties hereto as follows:

(a) Authority. The Stockholder is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization (as
applicable). Such Stockholder has all requisite legal power (corporate or other)
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by such Stockholder and constitutes a valid and binding
obligation of such Stockholder enforceable in accordance with its terms subject
to (i) bankruptcy, insolvency, moratorium and other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally, and
(ii) general principles of equity (regardless of whether considered in a
proceeding at law or in equity). If such Stockholder is a trust, no consent of
any beneficiary is required for the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby.

(b) No Conflicts. (i) No filing by such Stockholder with any governmental body
or authority, and no authorization, consent or approval of any other person is
necessary for the execution of this Agreement by such Stockholder and the
consummation by such Stockholder of the transactions contemplated hereby and
(ii) none of the execution and delivery of this Agreement by such Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof shall
(A) conflict with or result in any breach of the organizational documents of
such Stockholder, (B) result in, or give rise to, a violation or breach of or a
default under (with or without notice or lapse of time, or both) any of the
terms of any material contract, trust agreement, loan or credit agreement, note,
bond, mortgage, indenture, lease, permit, understanding, agreement or other
instrument or obligation to which such Stockholder is a party or by which such
Stockholder or any of its Subject Shares or assets may be bound, or (C) violate
any applicable order, writ, injunction, decree, judgment, statute, rule or
regulation, except for any of the foregoing as would not reasonably be expected
to prevent such Stockholder from performing its obligations under this
Agreement.

(c) The Subject Shares. Schedule A sets forth, opposite the Stockholder’s name,
the number of Subject Shares over which such Stockholder has record or
beneficial ownership as of the date hereof. As of the date hereof, the
Stockholder is the record or beneficial owner of the Subject Shares denoted as
being owned by such Stockholder on Schedule A (or is trustee of a trust that is
the record holder of and whose beneficiaries are the beneficial owners of such
Subject Shares) and has the sole power to vote (or cause to be voted) such
Subject Shares. Except as set forth on such Schedule A, neither such Stockholder
nor any controlled affiliate of a Stockholder owns or holds any right to acquire
any additional shares of any class of capital stock of the Company or other
securities of the Company or any interest therein or any voting rights with
respect to any securities of the Company. Such Stockholder has good and valid
title to the Subject Shares denoted as being owned by such Stockholder on
Schedule A, free and clear of any and all pledges, mortgages, liens, charges,
proxies, voting agreements, encumbrances,

 

2



--------------------------------------------------------------------------------

adverse claims, options, security interests and demands of any nature or kind
whatsoever, other than those created by this Agreement, as disclosed on
Schedule A, or as would not prevent such Stockholder from performing its
obligations under this Agreement.

(d) Reliance By the Company and Shield. The Stockholder understands and
acknowledges that the Company and Shield are entering into the Merger Agreement
in reliance upon such Stockholder’s execution and delivery of this Agreement.

(e) Litigation. As of the date hereof, there is no action, proceeding or
investigation pending or threatened against such Stockholder that questions the
validity of this Agreement or any action taken or to be taken by such
Stockholder in connection with this Agreement.

 

2. Representations and Warranties of the Company and Shield.

The Company hereby represents and warrants to the Stockholder as follows:

(a) Due Organization, etc. The Company is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization. The Company
has all requisite limited liability power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable in
accordance with its terms subject to (i) bankruptcy, insolvency, moratorium and
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, and (ii) general principles of equity (regardless
of whether considered in a proceeding at law or in equity).

(b) Conflicts. (i) No filing by the Company with any governmental body or
authority, and no authorization, consent or approval of any other person is
necessary for the execution of this Agreement by the Company, and the
consummation by the Company of the transactions contemplated hereby and
(ii) none of the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby or
compliance by the Company with any of the provisions hereof shall (A) conflict
with or result in any breach of the organizational documents of the Company,
(B) result in, or give rise to, a violation or breach of or a default under
(with or without notice or lapse of time, or both) any of the terms of any
material contract, loan or credit agreement, note, bond, mortgage, indenture,
lease, permit, understanding, agreement or other instrument or obligation to
which the Company is a party or by which the Company or any of its assets may be
bound, or (C) violate any applicable order, writ, injunction, decree, judgment,
statute, rule or regulation, except for any of the foregoing as would not
prevent the Company from performing its obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

3. Covenants of the Stockholder.

Until the termination of this Agreement in accordance with Section 5, the
Stockholder, in its capacity as such, agrees as follows:

(a) At any meeting of the stockholders of eMerge (“eMerger Meeting”) or at any
adjournment, postponement or continuation thereof or in any other circumstances
occurring prior to the eMerge Meeting upon which a vote, consent or other
approval (including by written consent) with respect to the Merger and the
Merger Agreement is sought , the Stockholder shall vote (or cause to be voted)
the Subject Shares (and each class thereof) (i) in favor of the approval of each
matter recommended by the Board of Directors of eMerge to be undertaken in
connection with the Merger, including, if required, the approval and adoption of
the Merger Agreement and the transactions contemplated hereby and any matter
that could reasonably be expected to facilitate the Merger; (ii) in favor of any
alternative structure as may be agreed upon by the Company, Shield, Merger Sub
and eMerge to reflect the acquisition by Shield of control of eMerge, provided
that such alternative structure is on terms in the aggregate no less favorable
to the Stockholder than the terms of the Merger Agreement; and (iii) except with
the written consent of the Company, against any Takeover Proposal, the
consummation of any Superior Proposal or any action, proposal, or agreement or
transaction (other than the Merger, the Merger Agreement or the transaction
contemplated thereby) that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of eMerge under
the Merger Agreement which could result in any of the conditions to eMerge’s
obligations under the Merger Agreement not being fulfilled or which could be
inconsistent with the Merger or any other transaction contemplated by the Merger
Agreement. Any such vote shall be cast or consent shall be given in accordance
with such procedures relating thereto so as to ensure that it is duly counted
for purposes of determining that a quorum is present and for purposes of
recording the results of such vote or consent. Such Stockholder agrees not to
enter into any agreement or commitment with any person the effect of which would
be inconsistent with or violative of the provisions and agreements contained in
this Section 3(a). This Agreement is intended to bind the Stockholder as a
stockholder of eMerge only with respect to the specific matters set forth
herein.

(b) Such Stockholder agrees not to, directly or indirectly, (i) sell, transfer,
tender, pledge, encumber, assign or otherwise dispose of (collectively, a
“Transfer”) or enter into any agreement, option or other arrangement with
respect to, or consent to a Transfer of, or convert or agree to convert, any or
all of the Subject Shares to any person, other than in accordance with the
Merger Agreement, or (ii) grant any proxies (other than eMerge proxy card in
connection with the eMerge Meeting if and to the extent such proxy is consistent
with the Stockholder’s obligations under Section 3(a) hereof), deposit any
Subject Shares into any voting trust or enter into any voting arrangement,
whether by proxy, voting agreement or otherwise, with respect to any of the
Subject Shares, other than pursuant to this Agreement. Such Stockholder further
agrees not to commit or agree to take any of the foregoing actions or take any
action that would have the effect of preventing, impeding, interfering with or
adversely affecting its ability to perform its obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

(c) The Stockholder shall not, nor shall such Stockholder permit any controlled
affiliate of such Stockholder to, nor shall such Stockholder act in concert with
or permit any controlled affiliate to act in concert with any person to make, or
in any manner participate in, directly or indirectly, a “solicitation” (as such
term is used in the rules of the Securities and Exchange Commission (“SEC”)) of
proxies or powers of attorney or similar rights to vote, or seek to advise or
influence any person with respect to the voting of, any shares of Stock intended
to facilitate any Takeover Proposal or to cause stockholders of eMerge not to
vote to approve and adopt the matters recommended by the eMerge Board of
Directors in connection with the Merger. Such Stockholder shall not, and shall
direct any investment banker, attorney, agent or other adviser or representative
of such Stockholder not to, directly or indirectly, through any officer,
director, agent or otherwise, enter into, solicit, initiate, conduct or continue
any discussions or negotiations with, or knowingly encourage or respond to any
inquiries or proposals by, or provide any information to, any person, other the
Company, relating to any Takeover Proposal. Such Stockholder hereby represents
that, as of the date hereof, it is not engaged in discussions or negotiations
with any party other than the Company with respect to any Takeover Proposal.

(d) The Stockholder agrees that any shares of Stock of eMerge that the
Stockholder purchases or with respect to which the Stockholder otherwise
acquires beneficial ownership after the date of this Agreement and prior to the
Termination Date (“New Shares”), and any and all other shares or securities of
eMerge issued, exchanged, issuable or exchangeable in respect of New Shares
shall be subject to the terms and conditions of this Agreement to the same
extent as if they constituted shares of Stock.

 

4. Stockholder Capacity.

No Person executing this Agreement who is or becomes during the term of this
Agreement a director or officer of eMerge shall be deemed to make any agreement
or understanding in this Agreement in such Person’s capacity as a director or
officer. The Stockholder is entering into this Agreement solely in its capacity
as the record holder or beneficial owner of, or the trustee of a trust whose
beneficiaries are the beneficial owners of, such Stockholder’s Subject Shares.

 

5. Termination.

This Agreement shall terminate (i) upon the earlier of (A) the Effective Time of
the Merger, and (B) the termination of the Merger Agreement, or (ii) at any time
upon notice by the Company to the Stockholders, provided that in the event of a
change to the terms of the Merger Agreement that is materially adverse to the
Stockholder, the Stockholder shall have the right to terminate this Agreement
(the date of any such termination shall be referred to herein as
the ”Termination Date”). No party hereto shall be relieved from any liability
for intentional breach of this Agreement by reason of any such termination.
Notwithstanding the foregoing, Sections 6, 8 and 9 and Sections 11 through 21,
inclusive, of this Agreement shall survive the termination of this Agreement.

 

5



--------------------------------------------------------------------------------

6. Appraisal Rights.

To the extent permitted by applicable law, the Stockholder hereby waives any
rights of appraisal or rights to dissent from the Merger that it may have under
applicable law.

 

7. Publication.

Such Stockholder hereby authorizes eMerge and the Company to publish and
disclose in the Proxy Statement (including any and all documents and schedules
filed with the SEC relating thereto) such Stockholder’s identity and ownership
of shares of Stock of eMerge and the nature of its commitments, arrangements and
understandings pursuant to this Agreement.

 

8. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to any principles or rules of conflicts of
laws thereof.

 

9. Jurisdiction; Waiver of Jury Trial.

(a) Each of the parties hereto irrevocably and unconditionally (i) agrees that
any legal suit, action or proceeding brought by any party hereto arising out of
or based upon this Agreement or the transactions contemplated hereby may be
brought in the courts of the State of Delaware or the United States District
Court for the District of Delaware (each, a “Delaware Court”), (ii) waives, to
the fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such proceeding brought in any
Delaware Court, and any claim that any such action or proceeding brought in any
Delaware Court has been brought in an inconvenient forum, and (iii) submits to
the non-exclusive jurisdiction of Delaware Courts in any suit, action or
proceeding. Each of the parties agrees that a judgment in any suit, action or
proceeding brought in a Delaware Court shall be conclusive and binding upon it
and may be enforced in any other courts to whose jurisdiction it is or may be
subject, by suit upon such judgment.

(b) Each of the parties agrees and acknowledges that any controversy that may
arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement,
or the breach, termination or validity of this Agreement.

 

10. Specific Performance.

The Stockholder acknowledges and agrees that (i) the covenants, obligations and
agreements of the Stockholder contained in this Agreement relate to special,
unique and extraordinary matters, (ii) the Company and Shield are and will be
relying on such covenants in connection with entering into the Merger Agreement
and the performance of their obligations under the Merger Agreement, and (iii) a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company and Shield irreparable injury for which adequate remedies are
not

 

6



--------------------------------------------------------------------------------

available at law. Therefore, such Stockholder agrees that the Company and Shield
shall be entitled to seek an injunction, restraining order or such other
equitable relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain such Stockholder from
committing any violation of such covenants, obligations or agreements.

 

11. Amendment, Waivers, Etc.

Neither this Agreement nor any term hereof may be amended or otherwise modified
other than by an instrument in writing signed by the Company and the
Stockholder. No provision of this Agreement may be waived, discharged or
terminated other than by an instrument in writing signed by the party against
whom the enforcement of such waiver, discharge or termination is sought.

 

12. Assignment; No Third Party Beneficiaries.

This Agreement shall not be assignable or otherwise transferable by a party
without the prior consent of the other parties, and any attempt to so assign or
otherwise transfer this Agreement without such consent shall be void and of no
effect. This Agreement shall be binding upon the respective heirs, legal
representatives and permitted transferees of the parties hereto. Nothing in this
Agreement shall be construed as giving any Person, other than the parties hereto
and their heirs, legal representatives and permitted transferees, any right,
remedy or claim under or in respect of this Agreement or any provision hereof.
No failure or delay by any party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided herein shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

13. Notices.

All notices, consents, requests, instructions, approvals and other
communications provided for in this Agreement shall be in writing and shall be
deemed validly given upon personal delivery or one day after being sent by
overnight courier service or by telecopy (so long as for notices or other
communications sent by telecopy, the transmitting telecopy machine records
electronic confirmation of the due transmission of the notice), at the following
address or telecopy number, or at such other address or telecopy number as a
party may designate to the other parties by written notice:

 

If to the Stockholder, to:            the address set forth under such
Stockholder’s name on Schedule A hereto If to eMerge to:    David C. Warren   
eMerge Interactive, Inc.    10305 102nd Terrace    Sebastian, FL 32958   
Telephone: (772) 581-9700    Facsimile: (772) 581-0204

 

7



--------------------------------------------------------------------------------

with a copy to:    Hunton & Williams, LLP    951 East Byrd Street    Richmond,
VA 23219    Attention: Melvin E. Tull III, Esq.    Telephone: (804) 788-8200   
Facsimile: (804) 788-8218 If to the Company:            David E. Hallberg   
Prime BioSolutions, LLC    11905 P Street, Suite 101    Omaha, NE 68137   
Telephone: (402) 932-8940    Facsimile: (402) 932-8946 with a copy to:   
Kutak Rock LLP    1650 Farnam Street    Omaha, NE 68102    Attention: Joseph O.
Kavan, Esq.    Telephone: (402) 346-6000    Facsimile: (402) 346-1148

 

14. Severability.

If any provision of this Agreement is held to be invalid or unenforceable for
any reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties hereto to the maximum extent possible. In any
event, the invalidity or unenforceability of any provision of this Agreement in
any jurisdiction shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of this Agreement, including that provision, in any other
jurisdiction.

 

15. Integration.

This Agreement (together with the Merger Agreement to the extent referenced
herein), including Schedule A hereto, constitutes the full and entire
understanding and agreement of the parties with respect to the subject matter
hereof and thereof and supersedes any and all prior understandings or agreements
relating to the subject matter hereof and thereof.

 

16. Section Headings.

The section headings of this Agreement are for convenience of reference only and
are not to be considered in construing this Agreement.

 

17. Counterparts.

This Agreement may be executed in several counterparts (including by facsimile),
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

8



--------------------------------------------------------------------------------

18. Capitalized Terms.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.

 

19. Definitions.

References in this Agreement (except as specifically otherwise defined) to
“affiliates” shall mean, as to any person, any other person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise. References in the Agreement to “person” shall mean an individual, a
corporation, a partnership, an association, a trust or any other entity, group
(as such term is used in Section 13 of the Securities Exchange Act of 1934, as
amended) or organization, including, without limitation, a governmental body or
authority.

 

20. Expenses.

If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

 

21. Disclosure.

Each of the parties hereto and their affiliates are hereby authorized to publish
or disclose in any requisite report filed by any of them with the SEC,
including, without limitation, a Schedule 13D, his/her identity and the nature
of the commitments, arrangements and understandings under this Agreement.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and date first above written.

 

PRIME BIOSOLUTIONS, LLC By:  

/s/ David E. Hallberg

Name:   David E. Hallberg Title:   Chairman & CEO EMERGE INTERACTIVE, INC. By:  

/s/ David C. Warren

Name:   David C. Warren Title:   President & CEO THE BIEGERT FAMILY IRREVOCABLE
TRUST By:  

/s/ Judith Ackland

Name:   Judith Ackland Title:   Trustee

 

10



--------------------------------------------------------------------------------

EXHIBIT A

TO VOTING AGREEMENT

STOCKHOLDERS

 

NAME AND ADDRESS

   NUMBER
OF
SHARES The Biegert Family Irrevocable Trust, dated June 11, 1998    723,912
Address: P.O. Box 429, Geneva, NE 68361    Contact person:    Judy Ackland   
Phone number:    (402) 759-4994    Fax number:    (402) 759-4995    Safeguard
Scientifics (Delaware), Inc.    276,928

Address: 800 The Safeguard Building, 435 Devon Park Drive,

Wayne, PA 19087

   Contact person:    Dee Blackburn    Phone number:    (610) 975-4943   
Fax number:    (610) 254-4338    Safeguard Delaware, Inc.    224,710

Address: 800 The Safeguard Building, 435 Devon Park Drive,

Wayne, PA 19087

   Contact person:    Dee Blackburn    Phone number:    (610) 975-4943   
Fax number:    (610) 254-4338   